DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Email Communication
Applicant is encouraged to authorize the Examiner to communicate with applicant via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502.03, 502.05.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe et al. (US 2015/0303475).

A positive electrode for an electrochemical device, the positive electrode comprising: 
a positive current collector ([0074]), and 
an active layer including a conductive polymer disposed on the positive current collector ([0074]), wherein:
 the conductive polymer contains a polyaniline or a derivative of polyaniline ([0141] & [0125-0137]), 
an infrared absorption spectrum of the active layer exhibits a first peak and a second peak, the first peak being derived from a quaternized nitrogen atom of the polyaniline or the derivative of polyaniline, the second peak being derived from a benzenoid structure of the polyaniline or the derivative of polyaniline (fig. 7; [0141] & [0125-0137]), and 
a ratio of an absorbance of the first peak to an absorbance of the second peak is more than or equal to 0.3 (fig. 7).  

In regards to claim 2, Abe ‘475 discloses
The positive electrode according to claim 1, wherein: the first peak appears in a range from 1100 cm-1 to 1200 cm-1, inclusive, and the second peak appears in a range from 1450 cm-1 to 1550 cm-1, inclusive (fig. 7).  

In regards to claim 3, Abe ‘475 discloses


In regards to claim 4, Abe ‘475 discloses
An electrochemical device comprising: the positive electrode according to claim 1, and a negative electrode ([0090-0091]).  

In regards to claim 5, Abe ‘475 discloses
The electrochemical device according to claim 4, further comprising an electrolytic solution ([0087]), 5wherein the electrolytic solution contains a lithium hexafluorophosphate ([0088]).

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP01194266 hereafter referred to as Ando.
In regards to claim 1, Ando discloses
A positive electrode for an electrochemical device, the positive electrode comprising: 
a positive current collector (page 15), and 
an active layer including a conductive polymer disposed on the positive current collector (page 15), wherein:
 the conductive polymer contains a polyaniline or a derivative of polyaniline (objective of invention & page 6), 

a ratio of an absorbance of the first peak to an absorbance of the second peak is more than or equal to 0.3 (page 10, page 12, & page 14 – it is noted that the process of manufacturing the polyaniline is substantially identical to that disclosed, claimed properties (infrared absorption) are presumed to be inherent).  

In regards to claim 2, Ando discloses
The positive electrode according to claim 1, wherein: the first peak appears in a range from 1100 cm-1 to 1200 cm-1, inclusive, and the second peak appears in a range from 1450 cm-1 to 1550 cm-1, inclusive (page 10, page 12, & page 14 – it is noted that the process of manufacturing the polyaniline is substantially identical to that disclosed, claimed properties (infrared absorption) are presumed to be inherent)

In regards to claim 3, Ando discloses
The positive electrode according to claim 1, wherein the quaternized nitrogen atom is quaternized by an anion (page 10, page 12, & page 14).  

In regards to claim 4, Ando discloses
An electrochemical device comprising: the positive electrode according to claim 1, and a negative electrode (page 15).  

In regards to claim 5, Ando discloses
The electrochemical device according to claim 4, further comprising an electrolytic solution (page 15), 5wherein the electrolytic solution contains a lithium hexafluorophosphate (page 10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2005/0230668 – [0007] – fig. 4-5		US 5,137,991 – fig. 1

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068.  The examiner can normally be reached on M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/David M Sinclair/Primary Examiner, Art Unit 2848